 PLASTERERS, LOCAL 90Local 90, Operative Plasterers and Cement Masons'International Association of the United States andCanada, AFLCIO (Southern Illinois Builders As-sociation) and Steve Bovinett. Case 14-CB-3391May 25, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENELI.OAND TRUESDAI. EOn November 9, 1977, Administrative Law JudgeJerry B. Stone issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief, and the Charging Partyfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings.' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.The Administrative Law Judge found that the Re-spondent violated Section 8(b)(1)(A) of the Act by:(1) refusing to register Steve Bovinett on its "idle list"for purposes of referral of registrants to employment:(2) refusing to refer Bovinett for employment; (3)threatening Bovinett with reprisals and loss of futurereferrals because he had engaged in protected con-certed activities; and (4) refusing to furnish Bovinettwith copies of its referral lists. The Respondent hasexcepted to certain of these findings and conclusionsof the Administrative Law Judge. Specifically, theRespondent has excepted to the Administrative LawJudge's admission into evidence, and reliance on cer-tain tape recordings made by Steve Bovinett of tele-phone conversations between himself and Respon-i The Respondent asserts that the Administra:tie iasw Judgc's resolution,of credibility, findings of fact, and conclusilns of law aire the result of bialsAfter a careful examination of the entire record. we are satisfied that thisallegation is without merit. There is no basis for finding that bias and p;tltiality existed merely because the Administrative L.au Judge resolved important factual conflicts in favor of the General Counsel's vwitnesses. As theSupreme Court stated in ,V I. R. .s Pitrlhburgh Sitramship ( .137 1 S. h56t,659 (1949). "[Tlotal rejection of an opposed view cannot of itself Impugn theintegrity or competence of a trier of fact." Furthermore. it is the Board'sestablished police not to overrule :n Administratlse Law Judge's resolu-tions with respect to credibility unless the clear prepotnderance of all of therelevant evidence convinces us that the resolutions are incorrect SiandardDry Wall Products. Inc., 91 NLRB 544 (1950), cnfd 188 F .2d 362 (('. 3.1951). We have carefullv examined the record and find no basis for rceer,ing his findings.In the absence of exceptions Chairman annine and Mlcmnber luesdaleadopt pro forma the finding of a violation of Sec (b)( I )(A) in the refusa;l tosupply an out-of-work list.dent's business agent, Turner, and the latter's wife.The Respondent has also excepted to the Adminis-trative Law Judge's finding that Mrs. Turner, thewife of the Respondent's business agent, was anagent of the Respondent. For the reasons discussedbelow, we find no merit in the Respondent's excep-tions to the Administrative Law Judge's reliance onthe tape-recorded telephone conversations and to hisfinding that Mrs. Turner was an agent of the Re-spondent. However, we do find merit in the Respon-dent's exception to the Administrative Law Judge'sfinding that it threatened Bovinett with reprisals dur-ing the October 19, 1976, telephone conversation,and that the Respondent's referral of Bovinett to ajob on November 16, 1976. was made with a discrim-inatory intent.T he basic facts, as found by the Administrativel.aw Judge and more fully set out in his Decision, areas follows:The Respondent and the Southern Illinois BuildersAssociation (SIBA) have been parties to a collective-bargaining agreement containing provisions for theexclusive referral of employees by the Respondent.Employees seeking referral for work report in to theRespondent. usually by telephone, and are placed onthe "idle list" in accordance with the chronologicaltime reported in. When referrals are requested by anemployer. the employee on the top of the list is re-ferred out. although the Respondent's business agenthas some discretion in determining referrals basedupon an individual employee's qualifications.Steve Boxinett, the Charging Party, filed an unfairlabor practice charge against the Respondent on Julx19, 1976. The Acting Regional Director for Region14 refused to issue a complaint on the charges whichalleged that the Respondent violated Section8(b)( I )(A) and (2) of the Act for failing to refer Bovi-nett for employment. On August 31, 1976, the Gener-al Counsel, b) the Office of Appeals, deniedBovinett's appeal from the Acting Regional Direc-tor's refusal to issue a complaint.Thereafter. on October 19 and 20, and on Novem-ber 16, 1976, Bovinett engaged in three telephoneconversations with the Respondent's business agent.Dean I.. Turner, and two telephone conversationswith Turner's wife., Mrs. Dean E. Turner. Bovinetttape-recorded all of these conversations without theknowledge or consent of the other party to the con-versation. and both the tapes and accurate transcriptthereof were admitted into evidence by the Adminis-tratitse l.asv Judge, wsho relied on them as substantiveproof that the Respondent violated Section8(b)( I)(A) of the Act. [he Respondent has exceptedto the findings and conclusions of the Administrativel.aw Judge which were based on the tape-recorded236 NLRB No. 37329 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtelephone conversations, as it asserts that such re-cordings were obtained in violation of the laws ofIllinois and thus were wrongfully permitted to be in-troduced into evidence by the General Counsel. TheIllinois law in question 2 provides that to record tele-phone conversations without the knowledge of oneof the parties involved constitutes a crime, and thatany evidence obtained in violation of the statute isprohibited from introduction in any civil proceeding.According to Exhibit A of the Respondent's excep-tions and supporting brief, on August 18, 1977, Bovi-nett was charged in a Bill of Indictment with sevencounts of violating this Illinois statute, and he laterpleaded guilty to three counts. Since the evidencewas obtained in violation of state law, and the statelaw prohibits such evidence from being used in anycivil proceeding, the Respondent would have us re-verse all findings and conclusions of the Administra-tive Law Judge which were based upon such tape-recorded evidence. We do not agree with the Re-spondent.Section 10(b) of the National Labor Relations Act,as amended, provides that Board proceedings shall"so far as practicable, be conducted in accordancewith the rules of evidence applicable in the districtcourts of the United States under the rules of civilprocedure for the district courts of the United States,adopted by the Supreme Court of the United States...." Therefore, the Board is obligated to look to-wards Federal law to determine the admissibility ofevidence, although the Board is clearly not bound bythe strict rules of evidence applicable in the Federalcourts.In United States v. Krol, 374 F.2d 776 (C.A. 7,1967), cert. denied 389 U.S. 835, the Seventh CircuitCourt of Appeals considered the same Illinois statuteand the same argument as made by the Respondentin the present case. The court held that "neither theexistence of the Illinois statute nor its construction asapplied to a state prosecution ...require a reap-praisal of the federal rule of evidence ...that feder-al and not state law furnishes the standard governingadmissibility of evidence in a federal court." 3Similarly, the Ninth Circuit Court of Appeals inUnited States v. Keen, 508 F.2d 986 (C.A. 9, 1974),cert. denied 421 U.S. 929, considered a WashingtonState statute which was very similar to the Illinoisstatute in the present case. The court held "thatwhere no constitutional right has been abused theadmissibility of evidence is governed by common lawprinciples, not by local statute. .... Therefore, wire-Par 142(a). ( hap. 38, Illinois Revised StatutesUnited Staler v. Krol. supra at 778. See also Rathbun N. United States. 355U.S. 107 (1957), cited in United States v. Martin. 372 F.2d 63 (C .7. 1967),cert. denied 387 U.S. 91tap evidence obtained in violation of neither theConstitution nor federal law is admissible in federalcourts, even though obtained in violation of statelaw." 4The Federal wiretapping statute is found in 18U.S.C.A. §2510, et seq. (1968), Wire Interception andInterception of Oral Communications. According to18 U.S.C.A. §2511(2)(d), the following persons areexempt from coverage by that statute:It shall not be unlawful under this chapter fora person not acting under color of law to intercepta wire or oral communication where such personis a party to the communication or where one ofthe parties to the communication has given priorconsent to such interception unless such com-munication is intercepted for the purpose ofcommitting any criminal or tortious act in viola-tion of the Constitution or laws of the UnitedStates or of any State or for the purpose of com-mitting any other injurious act. [Emphasis sup-plied.]The District Court for the Northern District of Illi-nois had occasion to interpret this section of the stat-ute in Stamatiou v. United States Gypsum Company,400 F.Supp. 431 (N.D. Ill., 1975), affd. 534 F.2d 330(C.A. 7, 1976). The plaintiff therein asserted that tele-phone conversations which were recorded withouthis knowledge by the defendant were inadmissiblebecause the defendent's actions violated Illinois lawas well as Federal law, inasmuch as the defendentfailed to qualify for the exemption under 18 U.S.C.A.§2511(2)(d). The court concluded that §2511(2)(d)"does not proscribe a party to a telephone conversa-tion from recording the conversation or publishing itwithout the consent of the other party." 5Therefore, since Federal law does not proscribethe admissibility into evidence of telephone conver-sations which are tape-recorded by a private partywithout the knowledge or consent of the other partyto the conversation, we shall follow the Federal lawand affirm the Administrative Law Judge's admis-sion into evidence and reliance upon the tape-re-corded conversations in the present case.The Respondent has also excepted to the Adminis-trative Law Judge's finding that the wife of theUnion's business agent, Mrs. Dean E. Turner, was an4 Lnited States v. Keen, supra at 989.5.Stamatiou v. United States Gypsum Company, supra at 436. In fn, 3. thecourt rejected the plaintiffs additional assertion that the defendant was notexempted by §2511(2)(d) because it intercepted the telephone conversationsfor the purpose of violating the Illinois Eavesdropping Statute. According tothe court. "IA] fair reading of the Statute ...requires a construction thatthe defendents would be culpable only if the illegal act was something otherthan recording the conversations." See also Meredith v. Gavin. 446 F2d 794(('.A. 8. 1971): Smith v. Wunker, 356 F.Supp. 44 (S.D.Ohio. 1972). affdSmith v. (incinnaurti Post & Times-Star, 475 F.2d 740 ( A. 6. 1973).330 PLASTERERS. LOCAL. 90agent of the Respondent. The Administrative lawJudge relied on this finding to reach the conclusionthat, on two occasions, the Respondent failed toplace Bovinett on the "idle list" after Bovinett hadtelephoned the union office and asked Mrs. Turnerto place him on the "idle list." The record is clearthat Business Agent Turner maintains an office andtelephone line in his own home which employees callin order to request placement on the "idle list." OnOctober 20 and November 16, 1976, at 4 p.m., Bovi-nett telephoned the regular union number, and onboth occasions Mrs. Turner answered the telephoneby stating "Local 90." Bovinett asked on each occa-sion that Mrs. Turner place his name on the "idlelist," and Mrs. Turner replied that she would do so.On both occasions, however, Bovinett's name wasnot placed on the list. The Board has previously de-termined that it has a "clear statutory mandate toapply the 'ordinary law of agency' " to its proceed-ings.6Thus, the Board has adopted the fundamentalrule of agency that "authority to act as an agent in agiven manner will be implied whenever the conductof the principal is such as to show that he actuallyintended to confer that authority." 7 In the presentcase, Mrs. Turner answered the regularly listed unionbusiness phone, stated the Union Local's name, andgave the impression that she was capable of conduct-ing union business by placing names of employees onthe "idle list." Clearly, Mrs. Turner possessed the ap-parent authority necessary to indicate to third partiesdealing with her that she was an agent of the Respon-dent.8Therefore, we agree with the AdministrativeLaw Judge's finding that Mrs. Dean E. Turner wasan agent of the Respondent.As to the October 19, 1976, conversation betweenBovinett and Turner, the Administrative Law Judgeconcluded from the taped conversation that Turner'sreference to the fact that Bovinett had "filed thecharges" against the Union, as well as Turner's state-ment to Bovinett that he "better be able to do thework," gave the connotation that reprisals could beexpected and that Bovinett's future referrals were injeopardy. We disagree with the Administrative LawJudge's conclusion that such statements were viola-tive of Section 8(b)(1)(A) of the Act. In the context ofthe entire telephone conversation set forth in the at-tached Decision, we do not believe that Turner'spassing reference to Bovinett's filing of charges risesto the level of an 8(b)(l)(A) violation. Thus, Turner's6 Internaional Longshoremen'r and It arehouremen'v t 6nion ( I 0: l.o, al Aet al (Sunset line and Twine Cotmpanw,J 79 NL.RB 1487, 1507 ( 19481kId8 International Brotherhood of leantilerv. (Chauffeurv. iiarehou.elon AHelpers of America, Local 70 (ILuck Stores. In, i. 226 NLRB 205 ( 197t):Carpenters District (ouncil of Denver and vicinla (Hensel Phclps (C,ntru. i nCo.). 222 NLRR 551 (1976).reference to Bovinett's filing the charges, ambiguousin this context, was immediately followed byTurner's statement that "now I will put you on theidle list. Give me the telephone number where I canget ahold of you and as soon as your name comes up,I will call you...." Thus, in our view, the statementregarding the filing of charges carried no threateningconnotation when examined in the context of the en-tire conversation. Additionally, the record is clearthat Turner had received a number of complaintsabout the quality of Bovinett's work, and thus it wasto he expected that Turner would remind Bovinettthat he had "better be able to do the work" whenBovinett was referred to a job. Accordingly, the Re-spondent did not violate Section 8(b)(l)(A) of theAct on October 19, 1976.9The Administrative l.aw Judge also found thatTurner's "referral" of Bovinett on November 16,1976. was not a referral made with a bona fide non-discriminatory intention, because Turner had re-ceived a complaint about Bovinett's work from thesame employer to whom Turner was referring Bovi-nett. The Administrative Law Judge relied on thisfinding in order to conclude that the November 16referral did not negate the overall finding of discrimi-natory nonreferral by the Respondent. We disagreewith the Administrative Law Judge's finding as tothe November 16 referral. The mere fact that Turnerhad previously received a complaint from the sameemployer about Bovinett's work does not indicatethat the November 16 referral was made with a dis-criminatory intent. The record is clear that Turnerpossesses a significant amount of discretion in mak-ing referrals from the "idle list." And most impor-tantls. the Administrative Law Judge himself foundin another part of his Decision that Turner receivedmany complaints about employees and "mostly ig-nores such complaints." Thus, the underpinning forthe Administrative Law Judge's finding that the No-vember 16 referral was not bona fide-i.e., thatTurner was referring Bovinett to an employer whohad earlier complained about him is negated by theevidence that Turner regularly ignores such coin-plaints. As the Administrative Law Judge relied on noother basis for finding that the November 16 referralwas not bona fide, and as the evidence does not re-veal it to he otherwise, we reverse the AdministrativeMember Penell) would adopt the Adminlstratlie La, Judge's findingthat such statement, siolated Sec 8(h))l)(A) of the Act In his les.. thesttcmllenlt made bII urner during the O()ctober 19 1976. consersatlrn , ereof the ,same general nature a.s the statements made b, Turner in t,,o sepa-rate coilnersatlloits on October 2). 197'6 Ihose statenments Aere found tohaoe been siolatise rif Set 8ih )(h/ A) )of the A.1 hb the Adminlsiratlse I aaJudge, and are adopted herein \ mewned in the context of the Respcndenl'sc,'erali conduct rtoards Bo inerll. the si.atlenents made on Octob er 19, 1976.cleirlN threatened Blosinell with [ic'lpi l- anid hlos of future job referrals331 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLaw Judge in this regard.'0We note, however, thatlater that same day Bovinett called Mrs. Turner,seeking to have his name kept on the "idle list," andalthough she said this would be done, it was not.Accordingly, we conclude that the chain of illegalconduct which the Administrative Law Judge foundbetween October 20, 1976, and June 7, 1977, was notbroken by Respondent's attempted referral of No-vember 16."In paragraph l(e) of his recommended Order, theAdministrative Law Judge utilized the broad cease-and-desist language which is ordinarily used whenthe nature of the violations strikes at the very heartof the Act, or the past practices of a respondent indi-cate the likelihood of violations other than thosefound. We find it unnecessary to impose such abroad order against the Respondent here. The factsherein involve discriminatory nonreferral directedagainst a single applicant, and the General Counselhas failed to indicate to us the likelihood that thisRespondent will engage in a continuing pattern ofunlawful discrimination against other referral appli-cants.' Accordingly, we shall amend the Administra-tive Law Judge's recommended Order by substitut-ing the narrow cease-and-desist language for thebroad language used by the Administrative L.awJudge.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its order the recommendedWhile our dissenting colleague argues that the November 16 referralwas to an employer who had indicated it never wanted Bovinett to work forit again, we reiterate that Turner had complaints about other employeeswhich the Administrative Law Judge found Turner ignored.i Member Penello would adopt the Administrative L aw Judge's findingthat the November 16 "referral" was not made with a bona fide. nondis-criminatory intention The "referral" in question was to an employer whohad pres iously informed T urner that it never wanted Bovinett to work for itagain. In addition. Turner repeatedly stated during this and other consersa-tions that Bovinett had "better be able to do the work" to which he wasreferred. In his view, the Respondent's referral of an employee, in whosework ability it had little confidence, to an employer whio had complalinedabout that employee's work ;ability, indicates that the referral was madewith discriminatory intentions Such a discriminatory "referral" lends fur-ther support to the Administrative L.aw Judge's finding of discriminaltorynonreferra;l by the Respondent between October 20, 1976. and June June 6,1977With regard to the October 19 telephone conversation between Turnerand Bosinett in which Turner told Bovinett that he had "better be able to,do the work," the m;ajority concludes that such a statement was to be ex-pected in light of the many complalints received by Turner about the qualityof Bovinett's work. After reaching this conclusion, however, they then relyon the Administrative Law Judge's finding that Turner usually ignorescomplaints made by employers about specific employees -in concludingthat the November 16 referral of Bovinett was made with a bona fide non-discriminiatory intention In response to the above. Member Penello finds itdifficult to unlderstand this inconsistent approach taken by his colleagues2 Internaionual Brioherhood of Boilermakers, Iron Shipbhuilder.. RBlal-rmiths. ibrge'rs and ll'elter.s Loral lrdge Noi. 169, AFl CIO (Riles Stoker('orlporarion), 209 NL RB 140 (1974)Order of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent, Local90, Operative Plasterers and Cement Masons' Inter-national Association of the United States and Can-ada, AFL-CIO, its officers, agents, and representa-tives, shall take the action set forth in the saidrecommended Order, as so modified:I. Substitute the following for paragraph l(e):(e) "In any like or related manner restraining orcoercing referral applicants in the exercise of theirrights guaranteed them by Section 7 of the Act."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to register Steve Bovinetton our "idle list" for use in referral of registrantsfor employment with employers (over whom theNational Labor Relations Board would assertjurisdiction) with whom we have hiring arrange-ments or practices.WE WILL NOT refuse to refer Steve Bovinett foremployment with employers (over whom theNational Labor Relations Board would assertjurisdiction) with whom we have hiring arrange-ments or practices.WE WILL NOT refuse to furnish information re-lating to our "idle lists," "referral lists," or otherdetails relating to our referral hiring arrange-ments with employers (over whom the NationalLabor Relations Board would assert jurisdic-tion).WE WILL NOT threaten employee registrants orpotential registrants on our "idle list" with repri-sals, including reprisals of loss referrals, becausesuch employee registrants or potential regis-trants have engaged in protected concerted ac-tivities.WE WILL NOT in any like or related mannerrestrain or coerce referral applicants in the exer-cise of their rights guaranteed them by Section 7of the Act.WE WILL make whole Steve Bovinett for anyloss of earnings or other benefits he may havesuffered by reason of the discrimination prac-ticed against him.WE WILL place, upon request, the name ofSteve Bovinett upon our "idle list" and refer,without discrimination, Bovinett for employ-332 PLASTERERS, LOCAL 90ment with employers (over whom the NationalLabor Relations Board would assert jurisdic-tion).LOCAL 90, OPERATIVE PLASTERERS ANDCEMENT MASONS' INTERNATIONAt, ASSo( IA-TION OF THE UNITED STATES AND CANADA.AFL-CIODECISIONSTATEMENT OF THE CASEJERRY B. STONE. Administrative Law Judge: This pro-ceeding, under Section 10(b) of the National Labor Rela-tions Act, as amended, was heard pursuant to due noticeon June 8, 9, and 10, 1977, at St. Louis, Missouri.The charge was filed on November 18, 1976. The com-plaint in this matter was issued on May 5, 1977. The issuesconcern whether the Respondent has violated Section8(b)(1)XA) of the Act by the making of threats concerningreferral opportunity; by failing to place Steve Bovinett onreferral lists; by refusing to furnish, upon written request,copy of referral lists; and by failing and refusing to referBovinett to jobs.All parties were afforded full opportunity to participatein the proceeding. A brief has been filed by the GeneralCounsel and has been considered.Upon the entire record in the case and from my observa-tion of witnesses, I hereby make the following:FINDINGS OF FACT1 THE BUSINESS OF THE EMPLOYERThe facts herein are based upon the pleadings and ad-missions therein.At all times material herein, Southern Illinois BuildersAssociation, herein sometimes called SIBA, has been andis a voluntary association of employers engaged in thebuilding and construction industry as highway and heavygeneral contractors and specialty subcontractors duly au-thorized to do business under the laws of the State of Illi-nois.At all times material herein SIBA, has maintained itsprincipal office and place of business at 7623 West Main inthe City of Belleville and State of Illinois. The employer-members of SIBA maintain their principal offices andplaces of business at divers locations within the State ofIllinois and adjoining states, and said employer-membersare and have been at all times material herein engaged inthe business of constructing highways, commercial build-ings, and other projects in the building and constructionindustry.During the year ending December 31, 1976, which pe-riod is representative of their operations during all timesmaterial herein, the employer-members of SIBA, in thecourse and conduct of their business operations aforesaid,purchased and caused to be transported and delivered totheir divers offices and jobsites within the State of Illinoisconstruction materials valued in excess of $100,000, ofwhich goods and materials valued in excess of $50,000were transported and delivered to said locations within Illi-nois directly from points located outside said State.As conceded by Respondent and based upon the fore-going, it is concluded and found that SIBA is, and has beenat all times material herein, an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.I1. THE LABOR ORGANIZATION INVOLVEDLocal 90, Operative Plasterers and Cement Masons In-ternational Association of the United States and Canada,AFL-CIO, is and has been at all times material herein alabor organization within the meaning of Section 2(5) ofthe Act.111 THE UNFAIR LABOR PRACTICESA. Preliminary Issues1. Agency statusBoth Dean E. Turner, Business Representative of theRespondent Union, and his wife, Mrs. Dean E. Turner,are alleged to be agents of the Respondent, within themeaning of Section 2(13) of the Act. The status of Dean E.Turner as an agent of the Respondent Union is clearlyestablished by the pleadings and the evidence. The statusof Mrs. Dean E. Turner is in dispute by the pleadings. Theevidence is clear that employees/members, seeking referralfor employment, telephone the home of Dean E. Turner,where Turner maintains in effect an office, and speak toTurner, to a recording device, or to Mrs. Turner concern-ing their desire to be placed on the referral list. The evi-dence is clear that this practice is followed and that Mrs.Turner places such employees/members on the referrallist.'Based upon the foregoing and the pleadings and admis-sions therein, it is concluded and found that:At all times material herein, the following named per-sons occupied positions set opposite their respective names,and have been and are now agents of the Respondent, act-ing on its behalf, within the meaning of Section 2(13) of theAct: Dean E. Turner. Business Representative; Mrs. DeanE. Turner, Wife of Business Representative.2. Bargaining unit: representative status and contractualreferral provisionAll journeymen and apprentice cement masons em-ployed by the employer-members of SIBA within Calhoun,Jersev. St. Clair and Monroe, and parts of Madison, Bondand Clinton Counties in the State of Illinois. excluding allother employees, guards and supervisors as defined in theAct, constitute a unit appropriate for the purposes of col-lective bargaining w ithin the meaning of Section 9(b) of theAct.The facts are hased upon a composite of the credited aspects of theteCstimon(, of HoNinett. Stovall, and ( ( Exh IF333 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt all times material herein, Respondent has been and isthe representative for the purposes of collective bargainingof the employees in the unit described above and, by virtueof Section 9(a) of the Act, has been and is now the exclu-sive representative of all the employees in said unit for thepurposes of collective bargaining with respect to rates ofpay, wages, hours of employment, and other terms andconditions of employment.At all times material herein, Respondent and SIBA havebeen parties to a collective-bargaining agreement coveringthe period August 1, 1974, through July 31, 1977, and set-ting forth the rates of pay, wages, hours of employment,and other terms and conditions of employment of all theemployees in the unit hereinabove described.The collective-bargaining agreement hereinabove de-scribed contains, inter alia, the following provisions:In order for the Contractor to have a competentworking force, the Contractor shall recruit by request-ing referral from the Union of all employees in classi-fications covered by this Agreement. The Contractorshall not hire directly nor recruit applicants from anyother source, nor shall the Contractor in any mann'ercircumvent the requirement herein of seeking referralsfrom the Union by any means or method.Referral of applicants will be made by the Union inchronological order of registration subject to the abili-ty of the registrant to perform the work required.Referral shall be made on a nondiscriminatory basiswithout regard to membership or nonmembership inthe Union and there shall be no discrimination againstany person by reason of race, color, creed, sex or na-tional origin.B. Background2Bovinett filed an unfair labor practice charge against theRespondent Union on July 19, 1976, in Case 14-CB-3300.On August 12, 1976, the Acting Regional Director for Re-gion 14 of the NLRB issued a letter in Case 14-CB--3300 tothe parties. In said letter the Acting Regional Director indi-cated in effect that the charge of conduct since on or aboutFebruary 19, 1976, allegedly violative of Section 8(a)(l)(A)and (2) of the Act, had been investigated, and that theinvestigation had found the charges to be without merit.The Acting Regional Director's letter of August 12, 1976.referred to details of the investigation and the disclosuresof the investigation, set forth that the investigation andresults thereof revealed that further proceedings were notwarranted at the time and that he was refusing to issuecomplaint in the matter.The General (Counsel through witness Bovinett presented testimony de-signed to reveal that the Respondent, by Business Representative Turner,had displayed hostility toward Bovinett for a period of time preceding thecritical events in this case. Such hostility allegedly flowed from the fact thatBovinett had corrected Turner with respect to a math problem duringBovinett's apprenticeship. I have considered such testimony I am persuad-ed that the testimony as a whole and total context of facts relating to suchbackground events are insufficient to reveal persuasive background evi-dence of hostility.The Acting Regional Director's letter of August 12,1976, indicated that the investigation had disclosed that theRespondent Union had agreements with various employerswhich required such employers to hire cement masonsthrough the Union's referral system, and that it was theestablished practice of the Union to remove individualsfrom the referral list if they fail to answer a phone call forwork, and to register them again on the referral list whenthey recontact the Union. The Acting Regional Director'sletter also referred to incidents wherein the Union had re-moved Bovinett from the referral list after telephoning Bo-vinett and being unable to reach him.On August 26, 1976, the General Counsel of the NLRB,by the Director of Office of Appeals, acknowledged receiptof an appeal by Bovinett from the Acting Regional Direc-tor's refusal to issue complaint (of August 12, 1976) in Case14-CB-3300. On August 31, 1976, the General Counsel ofthe NLRB, by the Director of Office of Appeals, deniedBovinett's appeal from the Acting Regional Director's re-fusal to issue complaint (in Case 14-CB 3300). The Direc-tor of Office of Appeals indicated that the appeal was de-nied substantially for the reasons set forth in the ActingRegional Director's letter of August 12, 1976.C. The "Referral" SystemAs indicated previously, the Respondent Union and var-ious employers have contractually agreed to a "referral" ofemployees by Respondent Union. Essentially the referralsystem used by the Union is simple. Employees seekingreferral for work report in, usually by telephone, and areplaced on the "idle list" in accordance with the chronologi-cal time reported in. From such list, when referrals arerequired, the person on the top of the list chronologically isreferred out. The business agent has some leeway in de-termining referrals based on qualifications. Employees re-ferred to work are listed thereafter on a referral list. The"referral" system, although not so spelled out in the collec-tive agreement, allows employers to request named em-ployees. Further, the referral system is modified in late De-cember and the winter months, during the slow season, toenvision repeat referrals for the same employees during thesame week. In other words, an employee referred to anemployer on Monday, for I day of work, remains in theidle list at the same place for repeat referrals during thesame week. The facts relating to the referral system revealthat the business representative normally telephones em-ployees on the idle list in the morning between 6 and 6:30a.m. and advises them of referral. If an employee is notreached when telephoned, such employee is removed fromthe "idle list." Employees who are referred to work are alsoremoved from the "idle list" when referred to work. Asindicated, during the slow season, employees who are re-ferred to work receive repeat referrals during the sameweek and are removed from the "idle list" at the end of theweek.3As indicated in the Acting Regional Director's letter relating to refusalto issue complaint, the "investigatory" finding was to the effect that theUnion had an established practice to remove applicants from the "idle list"if the employee was not reached by telephone when called. Such an investi-gatory finding, however, does not constitute evidence or a finding of eviden-334 PLASTERERS, LOCAIL 90D. The Events of October 19, 1976; Threat of Reprisal-Lossof Future ReferralsOn October 19, 1976, Steve Bovinett telephoned Respon-dent's Business Representative Turner. What occurred isrevealed by the following transcript of the conversationthat occurred between Bovinett and Turner: 4Bovinett's Call to Turner on October 19, 1976,at 7:45 a.m.Turner: Local 90.Bovinett: Yeah, Dean?T: Yes.B: Steve Bovinett.T: Yes.B: Is there looking like there is any work or any-thing?T: No, nothing is going on Steve.B: Any chance of getting out pretty soon?T: Well, I will put you on the list.B: Put me on the list?T: Yeah, on the idle list. Is that what you want?B: Aah, I thought I was on the list.T: I haven't heard from you ...hey, you know?Steve, hey I don't even want to go into it. Now youaren't and you know you filed the charges and that...now I will put you on the idle list. Give me thetelephone number where I can get ahold of you and assoon as your name comes up, I will call you. But if youdon't answer the phone, you will come off of the list.Now that is the way it always has been.B: Well, I am at the same place I always have been.T: Same telephone number?B: Same telephone number I always have been at.T: Okay, now, you know maybe at times, right, butyou also got days where you don't answer that tele-phone and I don't know why, but you don't.B: Well, ..T: You know you told me when I talked to youabout it, you said, well, you had the telephone out onthe porch and you slept in the back and you didn'thear it.B: No, I told you ..T: Now, that Is what you told me.tiary value. The testimony evidence of Turner and Tipton was to the effectthat the practice of the Union was to remove an employee from the idle listif the employee were telephoned concerning a referral and was not reachedThere is no evidence to contradict such testimony and it is credited In ihiscase, it was General Counsel's burden to establish the referral system to theextent necessary to establish violative conduct. Although, at first hlush, suchprocedure appears unreasonable, It would appear that an employee applih-cant expecting referral would check in within a reasonable period of timeand get back on the "idle list." In any event, if the system were otherwisethan testified to by Turner and Tipton. then the General Counsel couldhave secured witnesses and by a composite of testimony and use of theexhibits relating to the idle list and referral list established the facts contend-ed for. Such has not been done despite the fact the the General Counsel andCharging Parts should have been on notice of the contended practice bhvirtue of the reasons for the disposition of Case 14-CH 3300 on August 12.1977.'Bovinett made a tape recording of the telephone conversation he andTurner had on October 19, 1976. Such tape recording and transcript thereofwas received into the record. Turner in his testimons acknowledges theaccuracS of the transcript.B: No, when I talked to you ...T: Okay. look, I tell you what, I am not going toargue with you about it. It's fine, I will put you down.I will call you at that number as soon as your namecomes up on the list. And whatever it is, and you hadbetter be able to do the work Steve. Okay?B: I kinda figured it was that way.T: It is that way. Everybody else has to be able todo the work.B: Well ..T: You know ...B: Okay.T: But like I said, whatever comes up and when-ever you are named. I will call you. ()kay?B: Fine.Turner's testimony as to the conversations that he andBovinert had on October 19 and 20, 1976, does not reallycontradict Bovinett's testimony. Turner, however, testifiedto the effect that in 1975 and early 1976 Bovinett's workperformance had indicated problems with Bovinett's abili-ty to do work by himself and that he had indicated toBovinett that he had to be able to perform the work byhimself and not in a crew. Turner also indicated that sev-eral contractors had complained about Bovinett's work,that he had tried to help get Bovinett needed work experi-ence at a company called Redi-Cut Stone, but Bovinettwas laid off by Redi-Cut Stone, and that Redi-Cut Stonehad indicated to the Union that Bovinett could not do thework. Turner's overall testimony, however, failed to referto any failure to refer Bovinett because of qualifications, orto the telling of Bovinett about specific complaints.Turner's testimony also indicated that he receives manycomplaints and mostly ignores such complaints. The sumof his testimony and the overall facts persuades me thatTurner, in his conversations with Bovinett, was not reallyconcerned about the quality of Bovinett's work.ConclusionsThe issue of the October 19, 1976, conversation set forthabove was fully litigated. The General Counsel in his com-plaint alleged that the Respondent, on or about October19, 1976, bo Business Respresentative Turner, by tele-phone, threatened an employee with possible loss of futurereferrals to employment under the exclusive referral sys-tem.The General Counsel's major argument appeared to bethat Turner's reference to the fact that Bovinett had filedcharges gave a connotation of reprisals to be expected.Considering the conversation in total context, I am per-suaded that Turner did impliedly threaten Bovinett withreprisals and that such threat had implicit meaning withrespect to future referrals. Thus, it is noted that the "refer-ral" system was important to members and applicants asregards their employment opportunities. Turner's last re-marks to the effect that he would call Bovinett as soon ashis name came up on the list, and "whatever it is. and youhad better be able to do the work, Steve. Okay?" carriedwith it the connotation that Bovinett was in effect beingplaced on the spot and being singled out for observance.335 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBy implication, Bovinett in effect was being told that hisfuture referrals were in jeopardy. Considering this, the fil-ing of charges in Case 14-CB-3300, the reference theretoand the references thereto relating to charges in an October20, 1976, conversation between Turner and Bovinett, I con-clude and find that the Respondent, by Turner, threatenedBovinett with reprisals because he had filed charges withthe NLRB, and impliedly with refusal to refer him to jobopportunities in the future. Such conduct is clearly conductviolative of Section 8(b)(1)(A) of the Act. It is so concludedand found.E. Events of October 18, 1976On October 18, 1976, Percival Harmon, an attorney for"Land of Lincoln Legal Assistance Foundation, Inc.,"transmitted a letter to the Respondent Union. Said letterindicated that Harmon was acting on Bovinett's behalf.that Harmon was investigating Bovinett's complaint of dis-criminatory practices of referral as applied to him, and re-quested the Union's position and explanation of the factsrelated to the complaint.F. Events of October 29, 1976; Threats of Reprisal-Loss ofFuture ReferralsOn October 20, 1976, Respondent's Business Represen-tative Turner telephoned Steve Bovinett as is revealed bythe following transcript of the telephone conversation be-tween Turner and Bovinett: 5Turner's Call to Bovinett on October 20, 1976,at 6:30 a.m.Bovinett: Now go to work for who?Turner: Luhr Brothers.B: Alrighty.T: At New Athena. It's right south of New Athens.You know where the Ballwin Road is at?B: Ah, no. Let's see ...which way alright ...New Athens is ...T: What do you mean?B: Which way is it to New Athens from here?T: It's south.B: Okay.T: Go to New Athens and take the Ballwin Roadand as you go out of town, the job will be on yourright-hand side ...its a road job.B: It's a road job?T: Yeah.B: Who else is going to be out there?T: Just you. I tell you what, Steve. I don't knowwhat you are going to do. I got some more chargesfrom you yesterday from the legal counsel. The peoplein this Local just aren't going to work with you, Steve.You know. So, you're going to have to make it on yourown. And, you know, I just don't know what you are'Bosinetlt als, tape recorded this con ersati, n. I he tiple rc r ldim: .ald ;.transcript of Ihe recording were received into (he record. 'I urner's testinlornacknowledges the accuracy of the transcriptgoing to do, and I don't really care. But, I know onething, you better not mess up any work. You bettertake your card and travel it into some other local.Cause, you know, a guy don't just charge ... make abunch of charges and cost the local a lot of money andthe people in the local keep on working with you. So,I don't know what you are going to do. It's up to you.And like I said, and ...and ...You better do thework and better do it right. I got a dozen of lettershere now from contractors who don't want you on thejob. So, you know, you are on your own.B: Alright.Okey, doke, be there at 8 o'clock.B: Ahuh.ConclusionsThe issue of the October 20, 1976, conversation set forthabove was fully litigated. The General Counsel alleged inhis complaint that the Respondent, on or about October20, 1976, by Business Representative Turner, by telephone,threatened an employee with loss of future referrals to em-ployment under the exclusive referral system.Considering the conversation in total, it is clear that theRespondent, by Turner, threatened Bovinett with reprisalsbecause of his protected concerted activities in filing unfairlabor practice charges and in having Attorney Harmonpursue the same type complaint. Such remarks by Turnerimplied the loss of union good will and of future job refer-rals for Bovinett. Such conduct is clearly violative of Sec-tion 8(b)(l)(A) of the Act. It is so concluded and found.G. Events of October 20. 1976, on the JobsiteOn the morning of October 20, 1976, Respondent's Busi-ness Agent Turner visited the Luhr Brothers jobsite around10 a.m. and spoke to Bovinett. What occurred is revealedby the following credited excerpts from Bovinett's testi-mony: *A. Turner came out and told me that I was costingthe union money by filing these charges and that hehad had ten letters from contractors now that didn'twant me on the job and none of the men wanted towork with me and he told me that I had better get atravelling card and travel into some other local while Iwas still a member in good standing, which he didrepeat about two times.ConclusionsConsidering the foregoing, I conclude and find that theRespondent, by Business Representative Turner, threat-ened Bovinett with reprisals and, impliedly therein, loss offuture referrals under the contractual referral system be-cause he had filed charges relating to the referral practices.T lurner's testimon doe'. not reallt dispute BovineIu's version of theevent. Turner. however, also testified to conversation with Bosinett aboutalleged encroachment of empl,)sees. who were laborers, doing cement ma-siens work.336 Such conduct is violative of Section 8(b)(1)(A) of the Act.It is so concluded and found.H. Events of October 20-November 16, 19761. On October 20, 1976, in accordance with establishedpractice, Bovinett telephoned Turner's home, spoke toMrs. Turner, and asked to be placed on the idle list. Whatoccurred is revealed by the following transcript of the tele-phone conversation between Bovinett and Mrs. Turner.Bovinett's Call to Mrs. Turner on October 20, 1976,at 4:00 p.m.Mrs. Turner: Local 90.Bovinett: Yes, Mrs. Turner?Mrs. T: Ahuh.B: This is Steve Bovinett.Mrs. T: Yea.B: I wanted to call in and have myself put back onthe idle list.Mrs. T: Okay.B: I got laid off out there today.Mrs. T: Alrighty, I will put you down.B: Okay, thank you much.Mrs. T: Ahuh.B: Bye, bye.2. Turner credibly testified to the effect that Bovinettwas not on Respondent's "idle list" for referral use fromOctober 20, 1976, to November 16, 1976.3. On November 10, 1976, Bovinett telephone Respon-dent's Business Representative Turner. What occurred isrevealed by the following credited excerpts from Bovinett'stestimony: 7A. I asked Mr. Turner if there was any chance ofbeing sent out, if I could get out for work and he toldme no, so I said, "Can you tell me where I am on theidle list?," which he didn't answer me, so, I asked himif he could tell me where I was on the idle list and hetold me there were a few ahead of me and I asked himhow many were on the idle list and he told me therewas a gang on the idle list and we said our goodbyes,or whatever, and I hung up.4. On November 16, 1976, Respondent's Business Rep-resentative Turner telephoned Bovinett as is revealed bythe following transcript of the telephone conversation be-tween Turner and Bovinett:Turner's Call to Bovinett on November 16, 1976,at 7:00 a.m.Bovinett: Good morning.Turner: I would like for you to go to work for GaryThiems.B: Yes.T: And this is out off of 177 at Belleville, right be-hind ...there is a place out there called Cousin7Turner testified in denial that this incident occurred ( onsidering Ihclogical consistency of facts. especially the events of November t16 1976 1credit Bovinett's testimony over that of I urner's as to this incidentPLASTERERS, LOCAL 90Karl's. Right behind it there is a subdivision calledMeadowbrook.B: Alrighty.T: And it is right in there.B: Alrighty.T: Okay. Hey, listen. I hear you have been making alot of telephone calls again.B: Yes, I have.T: Steve, I told you now. You know, if you go outthere and mess this thing up, you know, you better beable to do the work.B: What kind of work is this?T: Well, it is cement finisher work.B: That's all you are going to tell me what it is.T: That is all I know. I don't know ... But I knowit is ...you know I think it is some steps and stuffthat you got to do. I don't know for sure.B: Well, ...according to our contract, you aresupposed to be told what kind of work this is going onthis job.T: Oh, not necessarily. Not necessarily. If he wantsa special kind of man, yeah, but this is ...he justwants a cement finisher. You're supposed to be a jour-neyman cement finisher. You can do anythingcan. (Interrupting)B: Well, on the basis, that I don't know what kindof work it is. I am going to refuse it.T: You are going to refuse it because you don'tknow what kind of work it is.B: And due to my personal safety.T: Oh, safety ain't got anything to do with it. Thereis nothing hazardous about cement finisher work. Butit's ...all it calls for is a journeyman cement finisher.Now, you have got to decide whether you are a jour-neyman cement finisher or not.B: The only thing I was asking about the job is whatkind of work it is.T: Well, it is finisher work. I don't know what it is,it is on houses. It is ...ou know, hell, you've been atit 4 years, you know what finisher work is, the same asI do.B: Who else is supposed to be on the job?T: I don't have any idea. I am only sending one. Idon't know if he's got people that work for him. Idon't know if he's got somebody else there or not. Ididn't have any idea.B: Okay, thank you.5. On November 16, 1976, Bovinett telephoned Turner'shome and spoke to Mrs. Turner. What occurred is revealedby the following transcript of the telephone conversationbetween Mrs. Turner and Bovinett:Bovinett's Call to Union Office on November 16, 1976,at 4:00 p.m.Mrs. Turner: Local 90.Bovinett: Yes, Mrs. Turner?Mrs. T: Ahuh.Bovinett: This is Steve Bovinett. I was wondering ifyou could tell me if I was still on the idle list?Mrs. T: Why, I'm sure you are.337 DECISIONS OF NATIONAL LABOR RELATIONS BOARDB: Well, I refused work this morning and I didn'tknow if I was or not.Mrs. T: Well, I doubt if you would be any differentthan ...you would be just left on. You would justhave to wait until a job comes up again.B: Alrighty. If I am not on, would you have me (sic)put me back on'?Mrs. T: Yeah.B: Okay, thank you. Bye, bye.6. The overall facts reveal that Bovinett's name was notput on Respondent's idle list on November 16, 1976, asrequested, and that his name was not placed on said idlelist until June 7, 1977. Thus, Turner credibly testified to theeffect that the next telephone call that he made to Bovinettwas on December 21, 1976. Thus, if Bovinett's name hadbeen placed on the idle list on November 16, 1976, itshould have been on the "idle list" as of December 21,1976. Turner, however, further testified to the effect thatBovinett's name was not physically on the "idle list" frommid-December 1976 until placed on said list on June 7,1977. The facts thus persuade and I conclude and find thatMrs. Turner did not place Bovinett's name on the "idlelist" on November 16, 1976, and Bovinett's name was noton Respondent's "idle list" for referral use from November16, 1976, until June 7, 1977. In total, Bovinett's name wasnot on Respondent's idle list from October 20, 1976, untilJune 7, 1977.8ConclusionsConsidering the facts relating to the November 16, 1976,conversation between Respondent's Business Representa-tive Turner and Bovinett, in connection with the overallfacts of the case, I am persuaded and conclude that theRespondent, by Turner, threatened Bovinett with reprisals,including by implication a reprisal of loss of future refer-rals because Bovinett was engaging in protected concertedactivities. Such conduct is violative of Section 8(b)(l)(A). Itis so concluded and found.Considering the facts relating to Bovinett's telephonecalls to Mrs. Turner on October 20 and November 16,1976, the facts relating to the "idle list" and all of the factsin the case, I conclude and find that the Respondent, byMrs. Turner, failed and refused to place Bovinett's nameon the idle list in accordance with standard practice, thatsuch failure and refusal to place Bovinett's name on the"idle list" for referral was because Bovinett had engaged inprotected concerted activities. Such conduct by the Re-spondent is violative of Section 8(b)(1)(A) of the Act. It isso concluded and found.I. Refusal To Furnish Idle ListOn November 15, 1976, Bovinett wrote Business Repre-sentative Turner the following letter:8 I note that an exhibit in the record pertains to be a letter from Respon-dent Union's lawyer with enclosure of a current idle list as of Januar) 24,1977, and that such list included Bovinett's name thereon. It appears ob-sious that the union furnished its lawyer incorrect and misleading informa-tion and data for such lltter.November 15, 1976Mr. Dean TurnerBusiness Representative Local 90 OPCMIA123 Meyer DriveCollinsville, Ill. 62234Dear Brother,Would you please send me a copy of the presentidle list showing my position on said list? Also, wouldyou send me a copy of the Oct 20, 1976, idle list show-ing my position on said list after I was laid off that dayand I called in to be put back on the idle list? Thankyou.Fraternally,/s/ Steve BovinettMr. Steve Bovinett320 South Fifth StreetCaseyville, Ill. 62232On November 17, 1976, Turner sent the following letterin reply to Bovinett's November 15, 1976 letter:November 17, 1976Mr. Steve Bovinett320 S. 5th St.Caseyville, Ill. 62232Dear Sir and BrotherIn reference to your letter dated November 15, 1976this is to inform you that this Local Union does notfurnish copies of the referral list to anyone.I would also like to take this opportunity to refreshyour memory of the reporting hours of Local # 90 asstated many times in Union Meeting and also report-ed in the International Magazine each member re-ceived each month. The hours for reporting are Mon-day thru Friday from 0600 to 0900 A.M. and 4:00 to6:00 PM and no other time.Fraternally,/s/ Dean E. TurnerDean E. TurnerRepresentativeConclusionsIt is clear that Bovinett requested information on No-vember 15, 1976, concerning the Respondent's idle listused for referral to jobs pursuant to contractual agree-ments with employers. It is clear that the RespondentUnion on November 18, 1976, rejected the request for in-formation. Board law is clear that the Respondent had aduty to furnish such information and that its conduct inrefusing to furnish such information is violative of Section8(b)(1)(A) of the Act. It is so concluded and found.9J. Failure To Refer BovinettI. The facts are clear that Bovinett asked to be placed9 Local No. 324, International Union of Operating Engineers, AFL CIO(Michigan Chapter, Associated General Contractors of America, Inc.). 226NLRB 587 (1976).338 PLASTERERS, LOCAL. 90on the idle list on October 20, 1976, and would have beenplaced on said idle list absent Respondent's discriminatoryconduct directed toward Bovinett. The facts are also clearthat Bovinett was not referred to any job opportunities be-tween October 20 and November 16, 1976, and that the"idle list" turned over several times in effect with referralof individual employee applicants during such period.2. The facts are clear that Bovinett had telephonedTurner on November 10, 1976, and asked about being re-ferred out and as to where he was on the list. Bovinett alsowrote letters on November 15, 1976, to Turner and to theUnion relating to the problem of referrals. The evidence,however, is insufficient to reveal that such letters were re-ceived by Turner or the Union on or before 7 a.m. onNovember 16, 1976. On November 16, 1976, Turner, aspreviously indicated, telephoned Bovinett with respect to areferral to a Thiems job. The facts reveal that Bovinettrejected this referral job on the basis that he was suspiciousof the working conditions. The facts are clear that Turnerhad received a complaint from Thiems in the past aboutBovinett's work. Under such circumstances, I am persuad-ed that the "referral" was not a referral made with bonafide nondiscriminatory intentions. Accordingly, such refer-ral does not negate the overall facts of discriminatory non-referrals by the Respondent.3. The facts are clear, as previously set forth, thatBovinett's name was not on Respondent's idle list fromNovember 16, 1976, to June 7, 1977. On June 6, 1977,Turner had placed a telephone call to Bovinett's homearound 5:30 p.m., Bovinett was out, but his wife receivedthe call and later told Bovinett. Bovinett called Turner onJune 7, 1977, at 4 p.m. At such time Turner placedBovinett's name back on the "idle list." In the June 7, 1977,telephone conversation, Turner indicated that he hadcalled Bovinett on June 6, 1977, to refer him to a job.When Bovinett asked whether he was on the "idle list,"Turner replied that Bovinett was not on the list but that hewas calling him everytime a job came up, that he was get-ting preference in referrals.On June 8, 1977, the hearing in this matter opened andcontinued thereafter on June 9, and June 10, 1977. As indi-cated previously, Turner placed Bovinett's name on the"idle list" on June 7, 1977. On the morning of June 10,1977, before the hearing reconvened, Turner telephonedBovinett and offered him ajob referral. Bovinett indicatedthat he was tied up in the hearing in this matter, a fact thatTurner clearly knew. Turner asked Bovinett what he want-ed to do. Bovinett told Turner that it was up to him asbusiness agent. Turner testified that Bovinett's name wasstricken from the list before the telephone call, in accor-dance with practice. Turner testified to the effect thatBovinett's name was stricken off because he had refusedthe job referral. Upon further questioning, Turner indi-cated that since he knew that Bovinett's reason for refusalof the referral was valid, that Bovinett's name would beplaced back on the referral list.Considering the timing of the June 6, 1977, telephonecall and the June 10, 1977, telephone call concerning refer-rals to jobs in connection with the scheduled hearing in thismatter, I find the evidence relating to such referrals to re-veal a charade and that the evidence, in connection with allof the facts, reveals a continued discriminatory attitude bythe Respondent in the referral of Bovinett. TelephoningBovinett in the middle of a hearing by Turner to offer hima purported referral revealed an attempt to further a pre-textuous defense. Further, Turner's testimony as a wholerevealed that as far as he was concerned, Bovinett was offof the "idle list" as a result of his refusal of a referral of ajob on June 10, 1977. Turner's later testimony to the effectthat Bovinett would be placed back on the list because heknew Bovinett had a valid reason for his refusal, in thecontext of his total testimony, clearly reveals that Turner,at the hearing, realized the way his actions looked and at-tempted to mitigate the appearance of the facts.4. The facts are disputed as to whether RespondentUnion attempted to telephone and was unable to reachBovinett on various dates between December 21, 1976, andJune 6, 1977, with respect to referral to jobs. Turner testi-fied to the effect that he made telephone calls to Bovinett'shouse on such dates and was unable to reach Bovinett.Turner also testified to the effect that he had two members,Eaves and Tipton, make telephone calls on the same dateas several of his own telephone calls to Bovinett. Thus,Turner testified to the effect that he made telephone callsto Bovinett on December 23 and 24, 1976, concerning re-ferrals. Eaves testified to the effect that at Turner's requesthe made a telephone call to a telephone number given himby Turner and that he was unable to get an answer on suchtelephone call. Tipton testified to the effect that on Decem-ber 26, 1976, he made a telephone call to a number givenhim by Turner and was unable to get an answer to suchtelephone call. Bovinett testified to the effect that either heor his wife were always in a position to answer the tele-phone call during normal referral hours. Considering thetestimony of the witnesses and the logical consistency of allthe facts, I found Bovinett to appear a more frank, forth-right, and truthful witness on this issue than I foundTurner, Eaves, or Tipton. I thus discredit the testimony ofTurner, Eaves, and Tipton as to the placement of tele-phone calls to Bovinett excepting as to the telephone callmade by Turner on June 6, 1977, which was received byMrs. Bovinett.ConclusionsThe sum of the facts reveals that Bovinett made requestfor placement on the idle list on October 20, 1976, and inaccordance with practice should have been on such "idlelist" for referral or have been referred to work with right ofreturn to said list if laid off at all times between October20, 1976, and November 16, 1976. The facts reveal thatreferrals were made from such list during such time in suf-ficient number that there should have been more than onereferral per applicant on said list and that Bovinett did notreceive a referral between October 20, 1976, until on No-vember 16, 1976. The facts also reveal clear animus of theRespondent Union toward Bovinett because he had en-gaged in protected concerted activities. The sum of suchfacts reveals that Respondent's refusal to refer Bovinett towork opportunities was because of such animus and thattherefore such conduct of refusal to refer Bovinett to workbetween October 20, 1976, and November 16, 1976, consti-339 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtuted conduct violative of Section 8(b)(1)(A) of the Act. Itis so concluded and found.The sum of the facts also reveals that Bovinett maderequest for placement on the "idle list" on November 16,1976, and in accordance with practice should have been onsuch "idle list" for referral or have been referred to workwith right of return to said list if laid off at all times be-tween November 16, 1976, and June 7, 1977. The factsreveal that referrals were made from such list during suchtime in sufficient number that there should have been morethan one referral per applicant on said list and that Bovi-nett did not receive an offer of referral between November16, 1976, after his attempted registration, and June 6, 1977.The facts reveal clear animus of the Respondent Uniontoward Bovinett because he had engaged in protected con-certed activities. The sum of such facts reveals that Re-spondent's refusal to refer Bovinett to work opportunitieswas because of such animus and that therefore such con-duct of refusal to refer Bovinett to work between Novem-ber 16, 1976, and June 6, 1977, constituted conduct viola-tive of Section 8(b)(1)(A) of the Act. It is so concluded andfound.In making these conclusions, I have considered all of theevidence in the case. Reference in the factual findings hasbeen made to the major persuasive facts. Some of the evi-dence and facts presented consisted of letters by Bovinettto and from the Union. Many of these letters are basicallyself-serving in nature as regards the parties who wrote suchletters. It would add nothing to an understanding of thecase to recite such facts in more detail than has been done.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section I11,above, occurring in connection with the Employer's opera-tions described in section 1, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices, it will be recommended that Respondentcease and desist therefrom and take certain affirmative ac-tion to effectuate the policies of the Act.It having been found that Respondent Local 90 has un-lawfully refused to register Bovinett on its "idle list" andhas unlawfully refused to refer Steve Bovinett for employ-ment to employers (under contractual hiring arrangementswith Respondent Local 90 and subject to the jurisdiction ofthe National Labor Relations Act) because Steve Bovinetthad engaged in protected concerted activities, it shall berecommended that Respondent Local 90 shall be requiredto refer said Steve Bovinett for employment to employers(under contractual hiring arrangements with RespondentLocal 90 and subject to the jurisdiction of the NationalLabor Relations Board) on a nondiscriminatory basiswith other registrants on Respondent's "idle list."It is also recommended that Respondent Local 90 shallbe required to make Steve Bovinett whole for any loss ofearnings and other benefits he may have suffered by reasonof the discrimination practiced against him.'°Said loss ofearnings shall be computed in the manner set forth inF. W. Woolworth Company, 90 NLRB 289 (1950), andFlorida Steel Corporation, 231 NLRB 651 (1977)."Upon the basis of the above findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1. Southern Illinois Builders Association is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. Respondent Local 90, Operative Plasterers and Ce-ment Masons International Association of the UnitedStates and Canada, AFL-CIO, is, and has been at all timesmaterial herein, a labor organization within the meaning ofSection 2(5) of the Act.3. By refusing to register Steve Bovinett on Respon-dent's "idle list" for use in referral of registrants to employ-ment in accordance with contractual hiring arrangementswith employers subject to the jurisdiction of the NationalLabor Relations Act, and by refusing to refer Steve Bovi-nett for employment to said employers, by threatening anemployee registrant with reprisals including loss of futurereferrals because of such employee registrant engaging inprotected concerted activities, and by refusing to furnishsaid employee registrant information related to its registra-tion and referral system, Respondent Local 90, OperativePlasterers and Cement Masons International Associationof the United States and Canada, AFL-CIO, has violatedSection 8(b)(1)(A) of the Act.4. The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 12The Respondent, Local 90, Operative Plasterers and Ce-ment Masons International Association of the UnitedStates and Canada, AFL-CIO, its officers, agents, and rep-resentatives, shall:"' The period of discrimination commenced for purposes of remedial or-der on October 20. 1976. and was continuing as of the time of the hearing ofthis matter. The period of discrimination will be deemed to have ceasedwhen Respondent complies with the remedial order provided herein. Therestraint and coercive conduct found in this case to be violative as to therefusal to register and refusal to refer Bovineit is conduct of a discrimina-tory nature. The same type of remedy as would be used in an 8(bX)(2) typeviolation is therefore warranted. The word "discrimination" as used hereinrefers to restraint and coercion type of conduct of a discriminatory nature.''See generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).1i In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.340 PLASTERERS, LOCAL 901. Cease and desist from:(a) Refusing to register Steve Bovinett on its "idle list"for use in referral of registrants for employment with em-ployers (subject to the jurisdiction of the National LaborRelations Act as asserted by the National Labor RelationsBoard) with whom Respondent has a hiring arrangementor practice.(b) Refusing to refer Steve Bovinctt for employmentwith employers (subject to the jurisdiction of the NationalLabor Relations Act as asserted by the National LaborRelations Board and with whom Respondent has hiringarrangements or practices) on a nondiscriminatory basis.(c) Threatening employee registrants or potential regis-trants with reprisals, including reprisals of loss of referralsbecause such employee registrants or potential registrantshave engaged in protected concerted activities.(d) Refusing to furnish information relating to "idlelists," referral lists, or other details relating to the function-ing of Respondent's referral-hiring arrangements with em-ployers subject to the jurisdiction of the National LaborRelations Act as asserted by the jurisdiction of the Na-tional Labor Relations Board.(e) In any other manner restraining or coercing employ-ees or applicants for employment with any employer (overwhich the National Labor Relations Board asserts jurisdic-tion) in the exercise of rights guaranteed by Section 7 ofthe Act except to the extent that such rights might be af-fected by lawful agreements under the Act requiring mem-bership in a labor organization.2. Take the following affirmative action which it isfound will effectuate the policies of the Act:(a) Make whole Steve Bovinett for any loss of earningsor other benefits he may have suffered by reason of thediscrimination practiced against him in the manner setforth in that part of this Decision entitled "The Remedy."(b) Place. upon request, the name of Steve Bovinettupon Respondent's "idle list" and refer Bovinett for em-ployment with employers (over whom the National LaborRelations Board would assert jurisdiction) without discrim-ination.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all idlelists, all referral records, and all other records necessary toanalyze the amount of backpay due under the terms of thisrecommended Order.(d) Post at Respondent's offices copies of the attachednotice marked "Appendix." '3 Copies of said notice, onforms provided by the Regional Director for Region 14,after being duly signed by Respondent's representatives,shall be posted by it immediately upon receipt thereof, andbe maintained by Respondent for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(e) Notify the Regional Director for Region 14, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.r In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals. the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National labor Relations Board."341